Page 1 Registration Nos. 333-02993/811-07605 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 17 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 17 /X/ T. ROWE PRICE MID-CAP VALUE FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1, 2011 pursuant to paragraph (b) Page 2 / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Mid-Cap Value Fund Prospectus T. Rowe Price Mid-Cap Value Fund—Advisor Class Prospectus T. Rowe Price Mid-Cap Value Fund—R Class Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated April23, 1996 (electronically filed with Initial Registration Statement dated April29, 1996) (a)(2) Articles Supplementary, dated September5, 2002 (electronically filed with Amendment No. 12 dated April28, 2006) (b) By-Laws of Registrant, as amended July21, 1999, February5, 2003, April21, 2004, and July22, 2008 (electronically filed with Amendment No. 15 dated April28, 2009) (c) See Article SIXTH, Capital Stock, paragraphs (b) - (g) of the Articles of Incorporation, (electronically filed with initial Registration Statement); Article II, Shareholders, in its entirety and Article VIII, Capital Stock, in its entirety, of the Bylaws (d)(1) Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc. (electronically filed with Amendment No. 1 dated June24, 1996) (d)(2) Amended Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated August1, 2004 (electronically filed with Amendment No. 11 dated April27, 2005) (e) Underwriting Agreement between Registrant and T.Rowe Price Investment Services, Inc. dated May1, 2003 (electronically filed with Amendment No. 9 dated April29, 2003) (f) Inapplicable (g) Custody Agreements (g)(1) Custodian Agreement between T. Rowe Price Funds and State Street Bank and Trust Company, dated January28, 1998, as amended November 4, 1998, April 21, 1999, February 9, 2000, April 19, 2000, July18, 2000, October 25, 2000, February 7, 2001, June 7, 2001, July 24, 2001, April 24, 2002, July 24, 2002, September4, 2002, July 23, 2003,
